Citation Nr: 1208737	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for status post left knee replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran retired from active duty in December 1985 with 20 years active service.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in August 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge in May 2011 sitting in Las Vegas, Nevada.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has stated and testified in May 2011 that he believes his left knee disability is worse than has been evaluated.  In his May 2011 hearing, he reported his service-connected left knee disability causes constant pain and swelling, and gives way one to two times a month.  The crutches help, but without the crutches, he has to be near something he can grab on to or to be with someone.  He testified he fell last year in June and required emergency treatment.  He further reported he is unable to shop, bathe, carry anything in his hands, or sit for a long time.  He cannot walk without crutches and can walk only 50 to 60 feet before stopping due to pain.  He is unable to go up or down stairs.  There is nothing that a normal person does, the Veteran testified, that he can do without assistance or preplanning.  Normally, he doesn't go out anywhere without someone with him, because he cannot afford to fall.  He did testify he can be by himself as long as there is an elevator, and he was able to report for the hearing by himself.  

The Board has reviewed the evidence and finds that further development is necessary prior to the completion of appellate action.

First, the record appears to be incomplete.  The Veteran testified in May 2011 that he required emergency treatment at Centennial Hills following a fall.  He reported that he was taken to the hospital for observation and that clinical tests including X-rays and magnetic resonance imaging (MRI) was done.  These records are not present in the claims file.  An attempt to obtain these records should be made.  See 38 C.F.R. § 3.159(c) (2011).

Second, the record presents potentially conflicting information concerning the service-connected left knee disability.  In particular, X-rays conducted during the May 2010 VA examination were reported to evidence periprosthetic lucency surrounding the condylar portion of the femoral prosthesis that possibly showed the beginning of localized loosening.  It was felt that a comparison with prior studies may be helpful.  The remainder of the report does not indicate that the recommended review was accomplished.  

X-rays were again conducted during the February 2011 VA examination.  The radiologist noted that the previously described lucency around the femoral component and the condylar region was not well seen; however, there were calcifications in the suprapatellar region and within the soft tissues medial to the tibial femoral joint which appeared slightly increased.  It was suggested that if there was a high suspicion for loosening, additional imaging work with bone scan should be considered.  As before, the remainder of the report does not indicate that further studies or review was accomplished, and the examiner noted that the claims file was not reviewed.

The Board is of the opinion that a VA examination would be probative to ascertain the clinical significance, if any, of the X-rays findings during the prior VA examination.  In particular, the examiner should ensure that all appropriate imaging studies and/or comparison of previous studies are undertaken.    

Review of the record also reflects that the Veteran was service-connected for a left knee disability described as status post meniscectomy with chondromalacia and early osteoarthritis in an October 1988 rating decision.  In March 2001, he underwent total left knee replacement.  In June 2008, he underwent revision of this left knee replacement.  In July 2009, the Veteran underwent left hip replacement.

It is unclear if any of the Veteran's increased symptomatology after July 2009 is the result of complications arising from the left hip replacement.  On remand, the examiner should attempt to differentiate any present symptoms attributable solely to the Veteran's nonservice-connected left hip disability.  

Finally, the RO denied the Veteran's claim for entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) in a July 2010 rating decision.  At his May 2011 hearing, the Veteran testified that he took early retirement in part due to the surgery required for his left hip replacement, but that his service-connected left knee disability had rendered him unable to perform the duties required of him in his occupation.  The Veteran's testimony is accepted as a timely notice of disagreement to the July 2010 denial for TDIU.  A SOC pertaining to that issue has not been issued by the RO, and the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any other health care providers who have treated him for his service-connected left knee disability, and request that he provide any appropriate releases to obtain these records.  In particular, the Veteran should be asked to execute a release for records pertaining to his treatment at Centennial Hills.

Thereafter, obtain copies of all identified records of treatment that are not already of record.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  Furthermore, if the requested records are unavailable, notify the Veteran in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e) (2011).

2.  Schedule the Veteran for another examination to determine the extent of impairment due to his service-connected left knee disability.  All indicated tests and studies must be performed and any necessary consultations must be scheduled.  The claims file must be made available to the examiner for review, and the examiner must verify that the claims file has, in fact, been reviewed.

The examiner is asked to fully describe the status post left knee replacement, including but not limited to observations of residual weakness, pain, and/or limitation of motion to include whether there is present ankylosis of the left knee joint, the degree of limitation of extension motion in the left knee joint, and whether there is impairment of the tibia and fibula involving nonunion with loose motion and requirement for a brace, or malunion with knee or ankle disability.  

The examiner is asked to comment specifically on the clinical findings of periprosthetic lucency surrounding the condylar portion of the femoral prosthesis noted in May 2010 but not seen well in February 2011, that were noted in May 2010 to be the possible beginning of localized loosening.

The examiner is also asked to offer an opinion as to which of the symptoms identified including, but not limited to, weakness, pain, locking, collapse, instability, antalgic gait, and the need for crutches and/or canes for stability and ambulation observed are medically attributed to the service-connected left knee disability as opposed to the nonservice-connected left hip disability.

The examiner must offer an opinion as to the effect of the service-connected left knee symptoms, on the Veteran's ability to work.

The rationale for all opinions expressed must be provided.

3.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an evaluation for greater than 30 percent for status post left knee replacement with consideration of all evidence, to include lay statements.  

4.  Issue a statement of the case (SOC) to the Veteran regarding the claim for TDIU.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning this claims.  38 C.F.R. § 20.302(b) (2011).  

5.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if any, must be furnished an SSOC on the issue of entitlement to an evaluation greater than 30 percent for status post left knee replacement.  

When the foregoing actions have been completed, and, if otherwise in order, the case should be returned to the Board for further appellate action.  The Board intimates no opinion as to the final disposition of any unresolved issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


